Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding to challenge a determination finding him guilty of violating prison disciplinary rules prohibiting the possession of unauthorized organizational materials and of failing to comply with the facility’s correspondence procedures. The Attorney General has notified this Court that the determination at issue has been administratively reversed and that all references thereto have been expunged from petitioner’s institutional record. Thus, inasmuch as petitioner has received all the relief to which he is entitled, the matter is dismissed as moot (see Matter of Hyde v Selsky, 16 AD3d 799, 800 [2005]; Matter of Terry v Goord, 14 AD3d 766 [2005]).
Cardona, P.J., Crew III, Peters, Rose and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.